
	

113 HR 1562 IH: Family Farm Relief Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1562
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Gibson (for
			 himself, Mr. Reed,
			 Mr. Owens, and
			 Mr. Sean Patrick Maloney of New York)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to simplify
		  the petitioning procedure for H–2A workers, to expand the scope of the H–2A
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Farm Relief Act of
			 2013.
		2.Secretary of
			 Agriculture to administer H–2A program
			(a)In
			 generalSection 218 of the
			 Immigration and Nationality Act (8 U.S.C. 1188) is amended by striking the term
			 Secretary of Labor each place it appears and inserting
			 Secretary of Agriculture.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 1 year after the date of
			 enactment of this Act.
			3.Electronic filing
			 system for H–2A petitionsNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture shall establish a process for receiving petitions for nonimmigrant
			 visas under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(15)(H)(ii)(a)). In establishing such process, the Secretary
			 shall ensure—
			(1)that petitioners
			 may file such petitions over the Internet on an Internet Web page of the
			 Secretary;
			(2)that any software
			 developed to process such petitions on such Internet Web page shall indicate to
			 the petitioner any technical deficiency in the application prior to submission;
			 and
			(3)that each
			 petitioner shall be able to file such petition in a paper format.
			4.Repeal of
			 50-percent domestic workforce requirementSubparagraph (B) of section 218(c)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1188(c)(3)) is repealed, and any rule
			 made by the Secretary of Labor or the Secretary of Homeland Security to carry
			 out such subparagraph may not continue in effect.
		5.Prevailing
			 Practices SurveyIn the case
			 of an employer petitioning under section 218 of the Immigration and Nationality
			 Act (8 U.S.C. 1188), the submission of a prevailing practice survey regarding
			 employment practices shall not be required.
		6.Alteration of
			 region of referenceSection
			 218(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1188(b)(3)) is
			 amended by striking within a multi-state region of traditional or
			 expected labor supply  and inserting within an area of 150
			 square miles in the United States centered around the place of
			 employment.
		7.Prohibition and
			 repeal of certain rules
			(a)Rules regarding
			 recruitment and referral requirementThe Secretary of Agriculture may not make
			 any rule for purposes of carrying out section 218(b)(3) of the Immigration and
			 Nationality Act that—
				(1)requires that an
			 employer advertise an offer of employment—
					(A)on a particular
			 date; or
					(B)in a particular
			 publication;
					(2)requires that an
			 employer contact workers who the employer employed in the prior year or growing
			 season; or
				(3)requires that an
			 employer submit a recruitment report.
				(b)Prohibition on
			 requirement of certification by employers
				(1)In
			 generalThe Secretary of
			 Agriculture or the Secretary of Homeland Security may not make any rule
			 pertaining to a petition under section 101(a)(15)(H)(ii)(a) of the Immigration
			 and Nationality Act, that requires an employer to provide a certification
			 of—
					(A)recruitment
			 advertisements; or
					(B)recruitment
			 reports.
					(2)Rule of
			 constructionNothing in this
			 section shall be construed as limiting the authority of the Secretary to
			 require an attestation regarding such matters from any such employer.
				(c)Repeal of
			 existing rulesAny rule that is described in subsection (a) that
			 is currently in effect may not continue in effect beginning on the date that is
			 60 days after the date of enactment of this Act.
			8.Inclusion of
			 certain year-round livestock workers
			(a)In
			 generalSection
			 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(a)) is amended by inserting , labor as a year-round
			 livestock worker (including as a dairy worker) before , and the
			 pressing of apples for cider.
			(b)Length of stay
			 for year-Round livestock workersSection 218 of the Immigration and
			 Nationality Act (8 U.S.C. 1188), as amended by this Act, is further amended by
			 adding at the end the following:
				
					(j)Special rule for
				year-Round livestock workersNotwithstanding any other provision of this
				section, an H–2A worker who is admitted for purposes of performing labor as a
				year-round livestock worker (including as a dairy worker) may be admitted for a
				period of not more than 12 months. At the end of that period, the Secretary of
				Homeland Security may not approve a petition to import that alien as an H–2A
				worker for a period of 3 months. Such a petition may be filed pertaining to
				that alien any number of times. Such petition may not be filed by any person
				who, at the time of filing, is an alien who is unlawfully present in the United
				States.
					.
			9.Replacement of
			 workers and Expedited Administrative appealsSection 218 of the Immigration and
			 Nationality Act (8 U.S.C. 1188), as amended by this Act, is further amended by
			 adding at the end the following:
			
				(k)replacement of
				workersOn receiving notice
				that an H–2A worker recruited or hired by an employer has prematurely abandoned
				employment or has failed to appear for employment, the Secretary of State shall
				promptly issue a visa under section 101(a)(15)(H)(ii)(a) to an eligible alien
				designated by the employer to replace that worker and the Secretary of Homeland
				Security shall expeditiously admit such alien into the United
				States.
				.
				
		10.Agricultural
			 Associations and pooling of workersSection 218(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1188(d)) is amended to read as follows:
			
				(d)Role of
				agricultural associations
					(1)Filing by
				agricultural association permittedAn application to hire an H–2A worker may
				be filed by an association of agricultural employers which use agricultural
				labor.
					(2)Treatment of
				associations acting as employersIf an association is a joint or sole
				employer of H–2A workers, such H–2A workers may be transferred among its
				members to perform agricultural labor of the same nature for which the
				application was approved.
					(3)Treatment of
				violations
						(A)Individual
				membersIf an individual
				member of a joint employer association violates any condition for approval with
				respect to the member's application, the Secretary of Agriculture shall deny
				such application only with respect to that member of the association unless the
				Secretary determines that the association or other member participated in, had
				knowledge of, or had reason to know of the violation.
						(B)Association of
				agricultural employers
							(i)Joint
				employerIf an association
				representing agricultural employers as a joint employer violates any condition
				for approval with respect to the association's application, the Secretary of
				Agriculture shall deny such application only with respect to the association
				and may not apply the denial to any individual member of the association,
				unless the Secretary determines that the member participated in, had knowledge
				of, or had reason to know of the violation.
							(ii)Sole
				employerIf an association of
				agricultural employers approved as a sole employer violates any condition for
				approval with respect to the association's application, no individual member of
				the association may be the beneficiary of the services of H–2A workers admitted
				under this section in the occupation in which such H–2A workers were employed
				by the association which was denied approval during the period such denial is
				in force.
							.
				
		11.Agency report
			 required when delays occurSection 218(c) of the Immigration and
			 Nationality Act (8 U.S.C (c)) is amended by adding at the end the following:
			
				(5)Agency report
				required when delays occurA
				report shall be submitted to the Committee on Agriculture of the Senate and the
				Committee on Agriculture of the House of Representatives for any month in which
				the average reponse time under paragraph (2) to a filing is greater than 7
				days. The report shall be submitted not later than the last day of the month
				that immediately follows the month in which such average response time limit
				was
				exceeded.
				.
		12.GAO
			 ReportNot later than 90 days
			 after the date of enactment of this Act, the Comptroller General shall submit
			 to Congress a report on a study—
			(1)evaluating the
			 effects of introducing biometric identification cards to H–2A workers;
			(2)whether the usage of such identification
			 cards would promote efforts to efficiently enforce the immigration laws and
			 streamline the visa application and admission process for H–2A workers;
			 and
			(3)examining any delay in the processing of
			 applications and petitions under the H–2A program and in the administration of
			 the program.
			
